Title: To James Madison from William Patterson, 20 March 1806 [letter not found]
From: Patterson, William
To: Madison, James


                    ¶ From William Patterson. Letter not found. 20 March 1806. Transmits copies of William Collin Boishamon to Patterson, 10 Mar. 1806 (DNA: RG 59, CD, Nantes, vol. 1; 2 pp.; docketed by Wagner as received in Patterson’s of 20 Mar. 1806), stating that Boishamon had bought a French ship at Saint-Malo on 3 July 1805, proven by the notarized copy of the bill of sale and by the 11 July 1805 permission he had received from the minister of marine; that he had bought the ship to sail under the flag of the United States of which he is a citizen; that unexpected delays kept him from applying to Patterson before 26 Dec. 1805, which was the stated limit after which JM had forbidden Patterson to issue papers to ships bought in France; saying that although his application was late, it could be considered as complying with the instructions, since there was no American consul or deputy at Saint-Malo nor was there a newspaper from which he could have learned of the new regulations; that his ship had been bought before the date of the new instructions and that he had invested his whole fortune in the venture, trusting in the previous regulations; that the inability to leave port for the lapse of a few days would ruin him, which could not be in either the spirit or the will of the U.S. government; that he believed he was therefore entitled to the necessary papers; and that he had been detained for want of seamen but was now ready to sail and required his papers. Patterson also enclosed Boishamon’s 20 Mar. 1806 declaration (ibid.; 2 pp.; docketed by Wagner: “No. 2 W. D. Patterson neutralising French vessels” and marked in an unidentified hand: “Conditional receipt of Wm. Collin Boishamon”) that he had received the

necessary documents from Patterson under the express condition that they gave him no claim “in law or in right” to the papers he would require, after arrival in the United States, to sail under the American flag, it being JM’s prerogative to decide whether Boishamon’s application had been made in accord with the tenor of JM’s instructions.
                